Though concurring in the result reached by the majority, I am unable to agree in all respects with the reasoning by which that result is reached, in that the test of survivorship might seem by the language used, to be placed upon the fact of commutability. It is said: "Under General Statutes, § 5367, it is discretionary with the commissioner whether he shall commute the award into a lump sum. . . . `When commutation is made into a single lump sum, the commissioners may direct that it be paid into any savings bank.' . . . The award in question was a fixed sum, for the definite period provided by the statute for an injury causing loss of vision in one eye. It could have been commuted into a lump sum and deposited. . . . If, upon commutation, the right of survivorship in the award for the loss of a member, made under General Statutes, § 5352, would pass to dependents, it would be a wholly unreasonable construction of the Act to hold that if commutation were not made, survivorship would not pass to the dependents."
There being no specific provision in our Act for the survival of an award save that made to a dependent widow or widower, a definite rule is desirable to determine the question in all cases, and this is found in the inherent character of the award itself.
Awards may be divided into two classes. Where the amount is fixed by statute as a specific sum for a specified *Page 307 
number of weeks, and is not contingent upon the continuance of the disability, it is similar in its character, to liquidated damages. It is "fixed in advance by the terms of the statute. Compensation is for the loss. . . . It is an award which is not dependent on the fact of continuance of an impairment of wage earning power, but all the conditions necessary for its allowance in full are present as soon as the irreparable loss occurs. It thus has all the earmarks of a statutory award of liquidated damages." Forkas v. InternationalSilver Co., 100 Conn. 417, 421, 123 A. 831; Saddlemire
v. American Bridge Co., 94 Conn. 618, 628, 110 A. 63;Costello v. Seamless Rubber Co., 99 Conn. 545,122 A. 79.
The permanent loss of a member is of this character, and such awards survive. They may, of course, be commuted.
All awards not of this class, are contingent upon the continuance of the disability, and so the total sum to be paid is not ascertainable with certainty at the time of the award. An award for the loss of wages is of this class, and these do not, because of their inherent character, survive. In the rare instance, if it reasonablyappears that the disability will continue for some fixed time, we have construed our Act to permit commutation.Gahan v. Payne Co., 98 Conn. 233, 236,118 A. 922.
These two classes of awards have sometimes been designated as specific, where the total amount is liquidated, and special, where the amount is contingent. The former are payable in any event, and are not interrupted by the death of the employee, but survive to his dependents; while the latter may or may not be paid in full, and do not survive, being terminated by the death of the employee. Burns' Case,218 Mass. 8, 13, 105 N.E. 601. *Page 308 
Save for the exceptional instance, such as we referred to in the Gahan case, the application of this test of survivorship and that of commutability, would give the same result. In the rare case, however, of a special award for loss of wages, which might be in whole or part commutable, the latter test would give it survivorship, which, of course, it cannot have. While I do not understand the majority opinion in terms, to disagree with this conclusion, I cannot avoid the feeling that the opinion is misleading in the emphasis it has placed upon the commutation statute. In the present case, the award being specific, the result is the same in either event.
In this opinion MALTBIE, J., concurred.